Citation Nr: 1540104	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  13-05 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for lumbar strain (claimed as back problems).

2.  Entitlement to service connection for bilateral knee disorder.

3.  Entitlement to service connection for an acquired mental disorder.


WITNESS AT HEARING ON APPEAL

Appellant


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1973. 

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas that, in pertinent part, denied the benefits sought on appeal.

The Veteran appeared at a Board hearing at the RO in January 2015 before the undersigned.  A transcript is associated with the claims file.  

In March 2015, this matter was remanded for additional development and adjudication.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be advised if he needs to take further action.


REMAND

With respect to the Veteran's back claim, the Veteran has been diagnosed with lumbar strain and degenerative joint disease.  The Veteran's January 1971 enlistment examination does not note a low back disability upon service entry.  The enlistment Medical History, however, notes that the Veteran sprained his lower back 3-4 years prior to enlistment and had residual pain.  It was indicated that there was no limitation of activities.  The Veteran also checked "Back trouble of any kind" on the January 1971 form.  During service, the Veteran was seen in July 1972 for complaints of lower back pain for one year aggravated by heavy lifting.  The impression was low back pain.  The Veteran's April 1973 separation examination was normal.

A Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1132, 1137.

The presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre- service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C.A. § 1153; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322.

On the other hand, if a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder. In that case section 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner, 370 F. 3d at 1096.

In this case, because the Veteran's January 1971 entrance examination was normal, 
the presumption of soundness attaches and can only be rebutted by clear and unmistakable evidence that the Veteran's disability both pre-existed service and was not aggravated by service.  Here, the Veteran was seen in service for complaints of low back pain, but his separation examination indicated that there was no back disability upon separation.  After service, the Veteran was treated for complaints of chronic low back pain.  

In order to determine whether the Veteran has a low back disability that is related to service, or if such disability clearly pre-existed service, was clearly not aggravated by military service, the Veteran was afforded VA examinations dated in April 2011 and April 2013.  

The 2011 examiner diagnosed lumbar strain.  In the report, the Veteran reported that he had back pain since 1970's, and believed that he aggravated it in service when he was trying to hook up radars.   The examiner indicated that treatment while on active duty included physical therapy.  After service, the first treatment for the lower back was January 2009.  The Veteran reported complaints of constant lower back symptoms.  The examiner offered no opinion regarding whether the condition was related to service.  It was also indicated that the claims file was not reviewed.  

The April 2013 examiner indicated that the Veteran's claims file was available and reviewed in connection with the examination and report.  The Veteran was diagnosed with degenerative joint disease.  After examining the Veteran, the examiner found that the Veteran's back disability clearly and unmistakably existed prior to service, and was clearly and unmistakably not aggravated beyond its
natural progression by an in-service injury, event, or illness.   The examiner reported that the Veteran's service treatment records indicated complaints of lower back pain.  To the examiner, however, these complaints did not constitute aggravation of the condition.  The examiner then noted that documentation of back pain began in January 2009 and that a chronic condition could not be established within one year of discharge.  It was noted that 36 years separated discharge from the first documented complaints.  The examiner, however, did not specifically address the Veteran's statements in the record, indicating that he had worsening symptoms in service, to include physical therapy for his condition.

At his hearing before the Board in January 2015, the Veteran testified to pain in service as a result of marching, running, and crawling.  He indicated that his symptoms worsened and that he began having muscle spasms in approximately 2008.

Based on the foregoing, the Board finds that the Veteran's back claim should be remanded for further opinion.  Specifically, the examiner should address the Veteran's claimed worsening back symptoms in service as noted in his 2011 VA examination report and testimony before the Board.  The examiner should discuss whether, based on the medical evidence and the Veteran's statements, there was any increase in disability during service and whether any increase, if found, was due to the natural progress of the pre-existing condition.   

Next, with respect to the Veteran's knee claims, the Veteran's service treatment records do not indicate complaints of or treatment for a knee disorder in service.  After service, the Veteran was diagnosed with knee pain and bilateral patellofemoral pain syndrome.  A July 2010 x-ray of the Veteran knees was indicated to be normal.  The Veteran testified before the Board that he had knee pain in service.

In order to determine whether the Veteran has a knee disability that is related to his military service, the Veteran was afforded a VA examination dated in April 2015.  The examiner indicated that the Veteran's claims file was available and reviewed in connection with the examination and report.  The Veteran was diagnosed with patellofemoral pain syndrome.  The Veteran reported that problems with his knees beginning while he was in basic training.  He indicated that he had pain with
standing/walking for prolonged periods of time. Since time in service, he was awarded Social Security disability benefits and was told that he had degeneration to his knees.  He reported no history of surgery to his knees and that he was being treated with pain medication.  The examiner noted that there was no history of
specific injury to his knees.  The Veteran related it back to carrying very heavy
equipment in and out of field weighing at least 75-100 pounds or more, in
addition to dragging the radar.  The Veteran reported pain persistently present, worse in cold weather.  After examination, the examiner found that the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner indicated that, after a thorough review of the records available, there was no documentation to support a claim of injury or disability to his knees in service.  Although the Veteran reported pain in service, there was no documentation of this in service.  It was also noted that the Veteran denied specific injury to his knees while in service.  The examiner found that there was no chronic disability pattern established and the Veteran did not show arthritis to his knees on multiple x-rays done at the VA.  It was indicated that the pain was more related to the natural aging process and patellofemoral pain syndrome, not related to his service.  

In this case, despite testimony from the Veteran regarding knee pain in service, the examiner found no relationship between the Veteran's current knee disability and military service.  This appears to be based primarily on the finding that there was no documentation of pain or knee disability in service.  However, the credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336   (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence).  As such, this matter should be remanded and an additional opinion sought that takes the Veteran's competent lay testimony, including complaints of pain in service and testimony regarding his in-service symptoms, into consideration.

Finally, The Veteran has been diagnosed with PTSD during the appeal period, to include in a January 2015 VA psychiatric treatment note.  The Veteran has also been indicated to have adjustment disorder.  The April 2015 VA examiner did not find that the Veteran had either disorder.  Specifically, the examiner noted that there was a history of PTSD diagnosed in several notes, but no formal documentation of symptoms by those clinicians evidence data representative of PTSD. Moreover, he did not report symptoms consistent with PTSD during the evaluation.  It was noted that depression was the condition the suffered from based on clinical interview.

In this regard, the Board notes that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claims adjudication.  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Because the Veteran has been diagnosed with PTSD and adjustment disorder during the appeal period, additional opinion is required regarding whether such disorders had resolved or whether they were incorrectly diagnosed.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (finding that a VA examination, which the Board relied on, was inadequate where the examiner did not indicate, positive or negative, whether a recently diagnosed psychological disorder had resolved itself or was incorrectly diagnosed).

Pursuant to the Board's remand the Veteran was afforded a psychiatric examination and in April 2015, an opinion was received as to whether the claimed psychiatric disability was related to service.  The examiner wrote that "the major depression can not [sic] be more likely than not determined to have had an onset in service or otherwise related to a disease or injury in service."  Service connection; however, requires only that it be at least as likely as not that the claimed disability is the result of a disease or injury in service.  The examiner did not provide an opinion on this question, although the remand instructions sought such an opinion.

Accordingly, the case is REMANDED for the following action:

1.  Forward the entire claims file, including a copy of this remand, to a qualified medical professional for additional opinion in response to the following questions.  Review of the claims file should be noted in the examination report.  If any further testing or diagnostic studies are necessary prior to offering such opinions, they should be completed.  The examiner should respond to the following questions:

(a)  With respect to the Veteran's knee claim, did the Veteran's diagnosed patellofemoral pain syndrome have its onset during active duty, within one year of active duty, or was this condition otherwise caused or aggravated by the Veteran's military service?  In this regard, the examiner is asked to comment on the Veteran's service and post-service medical treatment records.  The examiner is also specifically asked to comment on the Veteran's testimony and statements indicating pain in service, including problems with his knees beginning while he was in basic training and pain with standing/walking for prolonged periods of time, to include as a result of carrying very heavy equipment in and out of field weighing at least 75-100 pounds or more, in addition to dragging radar.  

(b)  With respect to the Veteran's back claim, please state whether the diagnosed back disability clearly and unmistakably both (i) preexisted the Veteran's entry into active service, and (ii) was not aggravated, beyond the normal progress of the disorder, during or as a result of active service (i.e., that it clearly and unmistakably did not increase or that any increase was clearly and unmistakably due to the natural progress of the disease).  If both of the above criteria are found to be met, please opine whether it is at least as likely as not (probability of 50 percent or more) that the back disability was aggravated by active service.  If either or both of the above criteria above are not met, please opine whether it is at least as likely as not that the back disability was incurred in or otherwise related to active service.  In this regard, the examiner is specifically requested to address the Veteran's claimed worsening back symptoms in service as noted in his 2011 VA examination report and testimony before the Board.  The examiner should discuss whether, based on the medical evidence and the Veteran's statements, there was any increase in disability during service and whether any increase, if found, was due to the natural progress of the pre-existing condition.   

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

2.  Afford the Veteran a new VA examination to determine whether any psychiatric disability present at any time since 2010, at least as likely as not had its onset in service or is otherwise the result of a disease or injury in service.  

The examiner should consider the Veteran's report of being depressed in service and of seeing someone shot on the firing range.

The Veteran has received diagnoses of PTSD, adjustment disorder, dysthymic disorder and major depression during this period.   If the examiner determines that any of these disorders are not present currently, the examiner should state whether the prior diagnoses were made in error or the disability has gone into remission.  If PTSD was present at any time since 2010, the examiner should specify the stressor supporting the diagnosis.

The examiner should provide reasons for all opinions.  These should take into account the Veteran's reports.

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




